         Case 19-03520 Document 9 Filed in TXSB on 07/08/19 Page 1 of 2




                    IN THE UNITED STATES BANKRYPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                             §
IGNITE RESTAURANT GROUP, INC., et al,              §      Chapter 11
                                                   §
      Debtors                                      §      Case No. 17-33550 (DRJ)
_______________________________________            §
                                                   §
DRIVETRAIN, LLC as Trustee of the Ignite           §
Restaurant Group GUC Trust,                        §      Adversary Proceeding
                                                   §            No. 19-03520
       Plaintiff                                   §
                                                   §
v.                                                 §
                                                   §
NET STAR TELECOMMUNICATIONS, INC.,                 §
                                                   §
       Defendant                                   §

                      DEFENDANT’S DISCLOSURE STATEMENT


       Net Star Telecommunications, Inc., Defendant makes this its Disclosure Statement

pursuant to Rule 7.1 FRCP identifying any parent corporation and any publicly held corporation

owning 10% or more of its stock as follows:



                             Alpheus Communications, LLC

                             Alpheus Holdings, LLC

                             Logix Holding Company, LLC
         Case 19-03520 Document 9 Filed in TXSB on 07/08/19 Page 2 of 2




Dated: July 8, 2019

                                           Respectfully submitted,


                                           /s/ Walter A. Boyd, III___
                                           WALTER A. BOYD, III
                                           Texas Bar: 02778985
                                           SDFedID: 6871
                                           4102 Bellaire Blvd.
                                           Houston, TX 77025
                                           (713) 869-1200
                                           (713) 583-4647 facsimile
                                           wb3@walterboyd.com

                                           ATTORNEY FOR NET STAR
                                           TELECOMMUNICATIONS, INC.



                                CERTIFICATE OF SERVICE

        The foregoing was served on all counsel and parties requesting notice through the
electronic filing system of the Bankruptcy Clerk of the Southern District of Texas (CM/ECF) on
this the 8th day of July, 2019.

                                           /s/ Walter A. Boyd, III___
                                           WALTER A. BOYD, III
